The majority of the court concurs only in the disposition of this case as to Glenn. As to the nonappealing defendants, we are of the opinion that it is neither necessary nor proper to consider or dispose of the case as to them until they invoke such action in a proper proceeding. Sullivan et ux. v. Doyle, 108 Tex. 368, 194 S.W. 136; Orchin et al. v. Fort Worth Poultry  Egg Co. et al. (Tex.Civ.App.) 53 S.W.2d 103, and authorities therein cited. The facts here are not such as to demand of us any action as to them. American Ind. Co. v. Martin (Tex.Com.App.)84 S.W.2d 697.